EXHIBIT 99.1 LOAN AGREEMENT THIS LOAN AGREEMENT dated for reference this 16th day ofJuly, 2014. BETWEEN: AVINO SILVER & GOLD MINES LTD., of Suite 900 – 570 Granville Street, Vancouver, British Columbia, V6C 3P1 (hereinafter referred to as the "Lender") OF THE FIRST PART AND: BRALORNE GOLD MINES LTD., of Suite 1750, 1185 West Georgia Street, Vancouver, British Columbia, V6E 4E6 (hereinafter referred to as the "Borrower") OF THE SECOND PART WHEREAS the Lender has agreed to initially lend to the Borrower the aggregate sum of CAD$500,000 (the “Initial Advance”), on the terms and subject to the conditions of this Agreement. AND WHEREAS the Borrower plans to use the Loan (as defined below) for its general working capital pending completion of a proposed business combination with the Lender by way of a plan of arrangement (the “Arrangement”). AND WHEREAS the Lender has agreed to further lend to the Borrower the aggregate additional sum of CAD$750,000 (the “Final Advance”), on the terms and subject to the conditions of this Agreement. IN WITNESS WHEREOF, for good and valuable consideration, the receipt and sufficiency of which each party acknowledges, the parties covenant and agree as follows: 1.DEFINITIONS In this Agreement, the following words and expressions shall have the meanings set forth below: “Bralorne Mine Property” means Bralorne’s mining property located near Goldbridge, British Columbia, and includes for greater certainty all fee simple lands, Crown granted mining claims, mineral claims, assets and equipment located thereon. - 1 - “Business Day” means a day which is not a Saturday, Sunday or statutory holiday in British Columbia. “Event of Default” has the meaning set forth in paragraph 11 below. “GSA” means the general security agreement of the Borrower in the form set out in Schedule “B” hereto. “Lender’s Security” means, collectively, the Loan Note and GSA. “Loan” means collectively the Initial Advance and Final Advance, together with all accrued interest and any other expenses, costs or charges imposed hereunder. “Loan Note” means any promissory note of the Borrower in the form set out in Schedule “A” hereto to evidence the debt of the Initial Advance or the Final Advance or both. 2.AGREEMENT TO ADVANCE FUNDS The Lender hereby agrees that it will, subject to the prior performance of the conditions precedent set out in paragraph 7 below: (a) Advance the Initial Advance to the Borrower forthwith upon execution of this Agreement and the Lender’s Security; and (b) Further advance the Final Advance to the Borrower forthwith upon (i) the Borrower and the Lender entering into a definitive agreement for the terms and conditions of the Arrangement which shall be binding except for the approvals of the TSX Venture Exchange, the shareholders of the Borrower and other conditions customary for the transactions contemplated under the Arrangement; (ii) the Lender entering into voting support agreements for the Arrangement with all directors and officers of the Borrower; and (iii) the Borrower and the Lender developing a mutually acceptable and pre-approved budget for further exploration and development work at the Bralorne Mine Property. 3.LOAN IS NECESSARY TO BORROWER The Borrower hereby acknowledges that the Loan is necessary for the operations of the Borrower to use as its general working capital, pending completion of the Arrangement. 4. LIMITED RECOURSE The Loan will be repaid by the Borrower in the event that the Arrangement is not completed for any reason, but the Lender shall have no recourse against the Borrower in the event that the Arrangement is completed. - 2 - 5.TERM (a) The Loan, including principal, accrued interest, and other expenses, costs or charges payable hereunder shall be due and payable by the Borrower to the Lender not less than 30 days after DEMAND made after October 31, 2014, as set out herein. (b) Prior to the occurrence of an Event of Default, the Borrower may repay the Loan at any time before demand, without penalty. 6.INTEREST (a) Interest shall accrue on the principal amount of the Loan, calculated from the date of advance, at a rate of 12.0% per annum and shall be due and payable by the Borrower to the Lender not less than 30 days after demand made after October 31, 2014, before as well as after demand, default and judgment. (b) Interest will be calculated on a daily basis on the principal amount unpaid from time to time and on the basis of the actual number of days elapsed during the annual period for which interest is being calculated, divided by 365 and aggregated for that period. 7. CONDITIONS PRECEDENT The Borrower will, as conditions precedent to receiving any of the Loan funds: (a) Execute and deliver to the Lender a Loan Note, in the amount of the Lender’s Initial Advance or Final Advance; (b) Execute and deliver to the Lender the GSA, granting the Lender a security interest in all of the Borrower’s personal assets, present and future as collateral security for the Loan, and all advances or re-advances, and ranking subsequent in priority only to the security interests previously granted by the Borrower to Ocean Partners USA, Inc., registered on October 1, 2013 under Base Registration No. 588130H (the “Ocean GSA”) and granted by the Borrower to Kubota Canada Ltd., registered on October 1, 2013 under Base Registration No. 588439H in the Personal Property Security Registry; and (c) Execute and file a financing statement for the GSA made pursuant to the Personal Property Security Act (British Columbia) with the Personal Property Security Registry. The parties hereto acknowledge and agree that this Agreement and the transactions contemplated hereunder are further subject to the prior acceptance of the TSX Venture Exchange. - 3 - 8.REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the Lender as follows: (a) The Borrower has the power and capacity to enter into and perform its obligations under this Agreement, the Lender’s Security, and all other documents or instruments delivered hereunder; (b) This Agreement has been, and the Lender’s Security and all ancillary instruments or security documents issued hereunder, when executed, constitute or will constitute legal, valid and binding obligations of the Borrower enforceable against it in accordance with their terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and other similar laws affecting the rights and remedies of creditors and to the general principles of equity; (c) The Borrower is not in breach of or in default under any obligation in respect of borrowed money and the execution and delivery of this Agreement, the Lender’s Security, and all ancillary instruments or security documents issued hereunder, and performance of the terms hereof and thereof will not be, or result in, a violation or breach of, or default under, any law, agreement or instrument to which it is party or may be bound; and (d) No litigation or administrative proceedings before any court or governmental authority are presently pending, or have been threatened in writing, against the Borrower or any of its assets. 9.POSITIVE COVENANTS The Borrower covenants and agrees that so long as any monies shall be outstanding under this Agreement, it will: (a) Duly perform its obligations under this Agreement, the Lender’s Security, and all other instruments and agreements executed and delivered hereunder; (b) Maintain all other loan and security facilities in good standing; (c) Furnish and give to the Lender (if such is the case) notice that there has occurred and is continuing an Event of Default under this Agreement or any event which with the giving of notice or the passage of time or both, would constitute an Event of Default hereunder or thereunder and specifying the same; (d) Perform and do all such acts and things as are necessary to perfect and maintain the security provided to the Lender pursuant to this Agreement; and (e) Upon any Event of Default, grant the Lender such additional security as the Lender may require to further secure and protect its Loan, including a first charge mortgage of the fee simple lands and Crown granted mining claims comprising the Bralorne Mine Property. - 4 - 10.NEGATIVE COVENANTS The Borrower covenants with the Lender that the Borrower will not, without first obtaining the written consent of the Lender: (a) Borrow any money from any person other than the Lender or draw down any funds in excess of the amount of its existing loan facilities and, for greater certainty, the Borrower will not refinance, or accept any advance or re-advance from Ocean Partners USA, Inc. secured under the Ocean GSA, unless the purpose of such financing is to repay the Loan to the Lender in full after October 31, 2014; (b) Guarantee the obligations of any other person, directly or indirectly; or (c) Grant any other security interest in, or create or permit any other mortgage, encumbrance, lien or charge on, the Bralorne Mine Property. 11.EVENTS OF DEFAULT Each and every of the events set forth in this paragraph shall be an event of default ("Event of Default"): (a) If the Borrower fails to make any payment of principal or interest when due hereunder, and such failure continues for five (5) business days thereafter; (b) If the Borrower defaults in observing or performing any term, covenant or condition of this Agreement, other than the payment of monies as provided for in subparagraph (a) hereof, on its part to be observed or performed and such default continues for ten (10) business days after the Lender has provided the Borrower with written notice thereof; (c) If any of the Borrower’s covenants or representations in this Agreement were at the time given false or misleading in any material respect; (d) If the Borrower defaults in observing or performing any term, covenant or condition of any debt instrument or obligation for borrowed money by which it is bound, makes an assignment for the benefit of creditors, or admits in writing its inability to pay its debts as they become due, or is adjudicated bankrupt or insolvent; (e) If the Borrower permits any sum which has been admitted as due by the Borrower, or is not disputed to be due by it, and which forms or is capable of being made a charge upon any of the assets or undertaking of the Borrower to remain unpaid for thirty (30) days after proceedings have been taken to enforce the same; (f) If the Borrower petitions or applies to any tribunal for the appointment of a trustee, receiver or liquidator or commences any proceedings under any bankruptcy, insolvency, readjustment of debt or liquidation law of any jurisdiction, whether now or hereafter in effect; and (g) If any petition or application for appointment of a trustee, receiver or liquidator is filed, or any proceedings under any bankruptcy, insolvency, readjustment of debt or liquidation law are commenced, against the Borrower or an order, judgment or decree is entered appointing any such trustee, receiver, or liquidator, or approving the petition in any such proceeding and such petition, application, order, judgment or decree is not stayed or otherwise withdrawn or discharged within fifteen (15) business days of its filing or issue. - 5 - 12. EFFECT OF EVENT OF DEFAULT If any one or more of the Events of Default occurs or occur and is or are continuing, the Lender may, without limitation in respect of any other rights it may have in law, or hereunder, demand immediate payment of all monies owing hereunder. The Lender may proceed to protect and enforce its rights or remedies either by suit in equity or action at law, or both, whether for specific performance of any covenant, agreement or other provision contained herein or in any Loan Note, or in any other document or instrument delivered in connection with or pursuant to this Agreement, or to enforce the payment of any Loan Note or any legal or equitable right or remedy. No right or remedy herein conferred upon the Lender is intended to be exclusive of any other right or remedy contained herein, in any Loan Note, or in any other instrument or document delivered in connection with or pursuant to this Agreement. Every such right or remedy shall be cumulative and shall be in addition to every other such right or remedy contained herein and therein, or now or hereafter existing at law or in equity. 13. ENFORCEMENT If the Lender retains or engages legal counsel to collect, enforce or protect its interests with respect to this Agreement, any Loan Note, or other instrument or document delivered pursuant to this Agreement, or as collateral securing the Loan, the Borrower shall pay all of the reasonable costs and expenses of such collection, enforcement or protection, including reasonable legal fees on a solicitor own client basis, and the Lender may take judgment for all such amounts, in addition to the unpaid principal balance and accrued interest of the Loan. 14. CONFIDENTIALITY The Lender agrees to keep confidential all material information provided to it by the Borrower on a confidential basis pending any required public disclosure of such information and thereafter, to the extent the Borrower reasonably requires such information to be kept confidential. 15. INDEMNITY The Borrower agrees to indemnify and save harmless the Lender and its directors, officers, employees, and agents from and against all liabilities, claims, losses, damages and reasonable costs and expenses in any way caused by or arising directly or indirectly from or in consequence of the occurrence of any Event of Default under this Agreement. - 6 - 16.NOTICES UNDER THIS AGREEMENT Any notice, direction or other document required or permitted to be given pursuant to this Agreement shall, unless otherwise specifically provided, be given in writing and may be mailed, postage prepaid by registered mail, sent by facsimile transmission, email or personally served upon the appropriate party at the following addresses: If to the Borrower: Bralorne Gold Mines Ltd. Suite 1750, 1185 West Georgia Street Vancouver, British Columbia, V6E 4E6 V6E 4E6 Attention: William Kocken, CEO Facsimile No.: (604) 688-0778 Email: gold@bralorne.com With a copy to (which by itself does not constitute notice): Fang and Associates Barristers & Solicitors Suite 1780, 400 Burrard Street Vancouver, British Columbia, V6C 3A6 Attention: Paul M. Fang Facsimile No.: (604) 688-6995 Email: pmf@thomasrondeau.com To the Lender: Avino Silver & Gold Mines Ltd. Suite 900 – 570 Granville Street Vancouver, British Columbia, V6C 3P1 Attention: David Wolfin, President & CEO Facsimile No.: (604) 682-3600 Email: dwolfin@avino.com With a copy to (which by itself does not constitute notice): Salley Bowes Harwardt Law Corp. Suite 1750, 1185 West Georgia Street Vancouver, British Columbia, V6E 4E6 Attention: Paul A. Bowes Facsimile No.: (604) 688-0778 Email: bowes@sbh.bc.ca - 7 - Any notice, direction or other document given: (a) By registered mail as set out above shall be deemed to have been given on the date of actual receipt by the addressee; (b) By personal delivery as set out above shall be deemed to have been given and received on the date on which it was so delivered or on the first business day thereafter if the date of delivery is not a business day in the place of delivery; and (c) By facsimile transmission or email as set out above shall be deemed to have been given and received on the date on which it was so transmitted or on the first business day thereafter if the date of transmission is not a business day in the place of receipt or if the time of transmission is after 4:00 p.m. at the place of receipt. Any party may change its address for notice by notifying the other party to this Agreement in accordance with the provisions of this paragraph. If for any reason the method of giving notice selected by a party is impracticable, then such party shall be obliged to select an alternate method of giving notice. The Borrower acknowledges and agrees that all payments, notices, consents or other communications required to be given to or received from the Lender under this Agreement, must be given to or received from the Lender at its respective address set forth in and in accordance with the terms of this paragraph 16. 17.ASSIGNMENT, SUCCESSORS AND ASSIGNS The Borrower acknowledges that the Lender may assign all or portion of its rights under this Agreement to such other assignee as it may, in its sole discretion determine. This Agreement shall enure to the benefit of and be binding upon the parties hereto and its respective successors and permitted assigns. 18.DELIVERY INSTRUCTIONS The Borrower will register and deliver all Lender’s Security required to be delivered by it hereunder in accordance with the written instructions provided by the Lender from time to time. 19.WAIVERS, RIGHTS AND REMEDIES No failure or delay on any of the Lender’s part in exercising any power or right hereunder shall operate as a waiver thereof. The Lender's rights and remedies hereunder are cumulative and not exclusive of any rights or remedies provided by law. 20.TIME IS OF THE ESSENCE Time is of the essence hereunder. - 8 - 21.INVALIDITY If at any time any one or more of the provisions hereof is or becomes invalid, illegal or unenforceable in any respect under any law, the validity, legality and enforceability of the remaining provisions hereof shall not in any way be affected or impaired thereby. 22.GOVERNING LAWS This Agreement shall be governed by and interpreted in accordance with the laws of the Province of British Columbia and the laws of Canada applicable therein. The Borrower submits to the jurisdiction of the Courts of the Province of British Columbia and agrees to be bound by any suit, action or proceeding commenced in such Courts and by any order or judgment resulting from such suit, action or proceeding, but the foregoing will in no way limit the right of the Lender to commence suits, actions or proceedings based on this Agreement in any jurisdiction they may deem appropriate. 23.AMENDMENT This Agreement may be changed only by or pursuant to an Agreement in writing signed by the Lender and the Borrower. 24.CURRENCY All references herein to "CAD" or "$" are to Canadian dollars, unless otherwise indicated. 25.COUNTERPARTS This Agreement may be signed in one or more counterparts, originally or by facsimile or e-mailed copy, each such counterpart taken together shall form one and the same Agreement. 26.LEGAL AND TAX ADVICE Each of the parties hereto covenants, agrees and acknowledges that each of them was fully and plainly instructed to seek and obtain independent legal and tax advice regarding the terms and conditions and execution of this Agreement, and each of them has sought and obtained such legal and tax advice and acknowledges that each has executed this Agreement voluntarily understanding the nature and effect of this Agreement after receiving such advice. - 9 - IN WITNESS WHEREOF the parties hereto have executed these presents as of the day and year first above written. AVINO SILVER & GOLD MINES LTD. Per: “Malcolm Davidson” By: Malcolm Davidson Title: Chief Financial Officer BRALORNE GOLD MINES LTD. Per: “William Kocken” By: William Kocken Title: CEO - 10 - SCHEDULE “A” PROMISSORY NOTE Principal Amount: CAD$●
